NOT FOR PUBLICATION
                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

  THE SHEKIA GROUP, LLC,                                        Civil Action No.: 2:17-cv-1477

                             Plaintiff,                                     ORDER

          V.




  WHOLESALE CABINETRY, LLC., et als.,
                             Defendants.
CECCHI, District Judge.
       This matter comes before the Court on Plaintiff The Sheika Group’s (“Plaintiff’) motion to

strike and dismiss with prejudice defendants’ amended answer with counterclaims and enter default

against defendants. (ECF No. 69). The motion was unopposed. On May 2, 2019, Magistrate Judge

Mark F alk issued a Report and Recommendation (“R&R”) recommending that the Court grant

Plaintiffs motion to strike and dismiss with prejudice defendants’ amended answer with

counterclaims and enter default. (ECF No. 71). No objections have been filed thereto. The Court

has considered the submissions of the parties and Judge Falk’ s R&R, and for substantially the same

reasons stated therein:

       IllSonthis         (Pdayof         J                                 ,2019

       ORDERED that this Court adopts Judge Falk’s May 2, 2019 R&R that the Court strike and

dismiss with prejudice defendants’ amended answer with counterclaims and enter default; it is further

       ORDERED that the Clerk’s Office strike defendants’ amended answer with counterclaims

and enter default against all defendants.




                                                            CLAIRE C. CECCHI, U.S.D.J.
